FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                            JUN - 4 2010
                                                                                      Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the District of Columbia
Griffin Smith,                         )
                                       )
                 Plaintiff,            )
                                       )
       v.                              )
                                       )
                                               Civil Action No.         10 0919
                                       )
Duane B. Delaney, Esq.                 )
                                       )
                 Defendant.            )


                                   MEMORANDUM OPINION

        This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

        Plaintiff, an inmate at the United States Penitentiary Hazelton in Bruceton Mills, West

Virginia, seeks to compel via a writ of mandamus the Clerk of the Superior Court of the District

of Columbia to process his request for records under the Freedom of Information Act ("FOIA"),

5 U.S.C. § 552. This Court is not authorized to issue a writ of mandamus against District of

Columbia officials because its mandamus powers extend only to "officer[s] or employee[s] of the

United States[.]" 28 U.S.C. § 1361. In addition, the Superior Court is not subject to the federal

FOIA, which applies only to executive-branch agencies of the United States. See 5 U.S.C. §

552(f) (defining agency as "any executive department. .. Government corporation, Government

controlled corporation, or other establishment in the executive branch of the Government ... , or

any independent regulatory agency"). Plaintiffs recourse lies, if at all, in the District of
Columbia courts under common law. See Hill v. Federal Judicial Center, 238 Fed.Appx. 622,

623 (D.C. Cir. 2007) (stating that "courts have long recognized a common-law right of access to

public records that stands independently of the Freedom of Information Act") (citations omitted).

A separate Order of dismissal accompanies this Memorandum Opinion.




                                             United States District Judge




                                               2